DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is responsive to communication filed on 01/25/2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 01/25/2021 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 01/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 8,843,956 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Status of Claims


Response to Arguments
	The previous Double Patenting rejection of claims 11, 15-19, and 31-44 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 19 and 22-24 of Khan (US 8,843,956), and sustained by said decision of the Patent Trial and Appeal Board, is hereby withdrawn in view of the Office’s acceptance of the Terminal Disclaimer filed on 01/25/2021.

Allowable Subject Matter
Claims 11, 15-19 and 31-44 are allowed.

Examiner’s Statement of Reasons of Allowance
	Independent claims 11, 35 and 44 (and their applicable dependent claims) are allowable based on the decision from the Patent Trial and Appeal Board (PTAB) issued on 11/24/2020.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN M NGUYEN whose telephone number is (571)272-3911.  The examiner can normally be reached on Monday - Friday 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423